Citation Nr: 1416850	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent residuals, recurrent separation, left shoulder (non-dominant) status post reconstruction. 

2.  Entitlement to an initial compensable rating for neuropathy, saphenous nerve, left lower extremity status post hamstring autograft. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran had active service from October 1998 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2013, the Board remanded the claims for further development and the case now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board notes that the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA  reveals that such are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.   For the entire appeal period, the Veteran's residuals of recurrent separation of the left shoulder (non-dominant) and surgical reconstruction manifested a defect joint gap with X-ray evidence of degenerative disease and pain on motion above the shoulder, but with a full range of motion.

3.  For the entire appeal period, the Veteran's neuropathy of the left lower extremity saphenous nerve, post hamstring autograft, manifested as numbness with occasional pain exacerbated by extended standing and walking, precluded distance running, but did not impose muscle or joint dysfunction, preclude performance of 48 hour work shifts as a paramedic, or limit the performance of daily activities such as driving an automobile or household chores.  


CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 10 percent for residuals of recurrent separation of the left shoulder (non-dominant) and surgical reconstruction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5203 (2013).  

2.  The criteria for an initial compensable rating for neuropathy of the left lower extremity saphenous nerve, post hamstring autograft, are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8599-8527 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran is appealing the initial ratings assigned to the left shoulder and left lower extremity disabilities.  VA satisfied the notice required for the underlying service connection claims in correspondence provided to the Veteran in September 2007.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, a § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, and lay statements by the Veteran and fellow soldiers and coworkers.  Moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
Additionally, the Veteran was afforded VA examinations so as to adjudicate his claim for an increased rating for his left shoulder and left leg disabilities in March 2008.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes although they are well in the past and may not accurately establish the current level of disability.  In light of the passage of time since the March 2008 examinations and the Veteran's allegations of an increase in severity of his disabilities, the Board remanded the claims in November 2013 in order to provide the Veteran with contemporaneous VA examinations.  As such, the Veteran was advised in a December 2013 letter that the VA medical facility nearest to him would be scheduling him for examinations.  He was further notified that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied. Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc.

Thereafter, the Veteran was scheduled for VA examinations later in December 2013.  The AOJ provided the Veteran's current address to the VA medical facility, but he failed to report to his scheduled VA examinations.  In a February 2014 supplemental statement of the case, the RO notified the Veteran of his failure to appear without a showing of good cause and that the claim would be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2013).  In February 2014, the Veteran's representative noted that there was no additional evidence to submit and requested that the adjudication proceed on the basis of the record.  Notwithstanding the length of time since the March 2008 examinations, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left shoulder and left leg disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, in light of the Veteran's failure to report to his December 2013 VA examinations, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

As indicated previously, the Board remanded the case in November 2013 in order to provide the Veteran an opportunity to identify any outstanding records, to include additional records from Dr. Barker, and, thereafter, obtain all identified records, to include updated VA treatment records, and afford him contemporaneous VA examinations.  In a December 2013 letter, the Veteran was requested to identify any additional treatment records referable to the disabilities on appeal and was specifically requested to provide an authorization form for Dr. Barker so as to allow VA to obtain such records.  The Veteran did not respond to such letter.  Additionally, the AOJ obtained updated VA treatment records dated through September 2009 in December 2013.  Finally, as indicated previously, the Veteran was scheduled for contemporaneous VA examinations in December 2013, but failed to report for such examinations.  Therefore, the Board finds that the AOJ has substantially complied with the November 2013 remand instructions such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran served as a U.S. Army armorer and small arms technician with no overseas service.  Service treatment records showed that the Veteran twice sustained a separation of the left acromioclavicular (AC) joint in off-road motorcycle accidents in May and September 2000.  The Veteran underwent a surgical repair of the shoulder in June 2000 and November 2000, the latter procedure included harvesting tissue from the left lower leg.  

In connection with his current appeal for higher initial ratings, the Veteran contended in a May 2008 notice of disagreement and in an April 2009 written statement that his left shoulder and left leg disabilities are more severe than are contemplated by the initial ratings.  Specifically, the Veteran reported that he experienced a full range of motion but that pain limited motion to just below the shoulder level and that he was unable to sleep on his left side.  He also reported that the second surgical procedure caused possible nerve damage in the left lower leg with symptoms of numbness and tingling in his left shin.  The disabilities interfered with his ability to lift patients and perform extended standing and walking as part of his duties as a paramedic working 48 hour shifts.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Left Shoulder Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left shoulder disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  A March 2008 VA examination report shows that the Veteran is right hand dominant and, as such, his left shoulder disability affects his non-dominant arm. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Limitation of motion of the non-dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level or if to midway between the side and the shoulder, and a 30 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.   

Malunion or nonunion without loose motion of the clavicle or scapula warrants a 10 percent rating.  Nonunion with loose motion or dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

As there is no evidence of ankylosis of the shoulder or impairment of the humerus, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

In VA outpatient treatment records from May 2007 to July 2007, the Veteran reported chronic left shoulder pain since his accidents and surgery in 2000 and exacerbated when lifting patients as a paramedic.  Clinicians prescribed pain medication.  There are no observations of range of motion or results of imaging studies in these records.  

In statements received in September 2007, three coworkers and one fellow soldier reported observing the Veteran experiencing left shoulder pain when lifting patients.  

In March 2008, a VA examiner noted a review of the claims file and the history of left shoulder separations and reconstructive surgeries.  The Veteran reported AC joint pain on movement with pain radiating to the left arm during stressful activity and increased aching when the weather changed.  The Veteran also reported that the pain interfered with lifting patients and equipment at work. On examination, the examiner noted forward flexion and abduction from zero to 180 degrees and internal and external rotation of zero to 90 degrees with pain on motion.  There was additional weakness but no fatigue or additional loss of range of motion on repetition.  The examiner noted a 6 centimeter non-tender surgical scar and a gap between the clavicle and AC process.  X-rays showed some deformity in the distal end of the left clavicle consistent with the injury and surgery but with no recent fracture or dislocation.  The X-ray evaluator diagnosed posttraumatic postsurgical degenerative disease of the AC joint.  

In early May 2008, the RO granted service connection and a 10 percent rating by analogy to Diagnostic Code 5203 in recognition of the pain, effective the date of receipt of the claim for service connection in October 2001.  

In a May 2008 notice of disagreement, the Veteran reported that he was able to move is arm from the side to 90 degrees without pain but that the pain from 90 to 180 degrees limited his performance of normal tasks.  He also reported an inability to sleep on his left side.   

In a May 2008 letter, the Veteran's private physician noted that he had been treating the Veteran for two years and observed crepitus, arthritis, and chronic left shoulder pain, radiating from the shoulder to the elbow from pressure on the brachial plexus.  

In an April 2009 statement submitted with a substantive appeal, the Veteran reported that left shoulder pain limited motion of the arm to just below the shoulder level on a daily basis.  He also reported that his shoulder "popped" while lifting a patient and that others had to help him perform his lifting duties.  

In November 2013, the Board remanded the claim to obtain VA outpatient treatment records since September 2007, clinical records from the private physician, and a contemporaneous VA examination.  

The AOJ obtained additional VA outpatient treatment records, downloaded on December 2013.  These records included only infrequent treatment encounters through September 2009 showing continued medication for left shoulder and back pain.  Additionally, as indicated previously, the Veteran did not report for his December 2013 VA examination and any findings referable to his left shoulder disability expected to be obtained as a result of such examination cannot be considered.

The Board finds that an initial rating in excess of 10 percent is not warranted at any time during the period covered by this appeal.  As explained below, the Board finds that the currently assigned 10 percent rating but not higher is warranted under Diagnostic Code 5203 based on the 2007 X-ray evidence of a joint defect, the clinical observation of a joint gap, and pain and weakness on range of shoulder motion.  

As a preliminary matter, the Board acknowledges that the Veteran has some emergency medical training.  The record does not show the extent of that training nor has the Veteran reported earning any medical certificates or degrees.  The Veteran is competent to report his observed symptoms such as pain and range of motion and their impact on his ability to lift patients, but there is insufficient evidence to show competency in orthopedic diagnoses.  Therefore, the Board finds that his report of joint "popping" is not sufficient to conclude that the AC joint undergoes dislocation or loose movement.  

Further, the Board does not assign probative weight to his 2009 statement that pain limits his arm motion to below the shoulder level.  In a clinical setting in March 2008, he reported pain at that point while still able to achieve full but painful motion.  The Veteran and lay observers have also observed pain on lifting but not that pain precludes full motion.  This is consistent with the Veteran continuing to perform his occupational duties though with discomfort and some weakness on repetition.  Therefore, a rating of 10 percent is not warranted under Diagnostic Code 5201.  Although the December 2013 examination may have clinically revealed more restricted range of motion, the Board must assess this factor based on the credible evidence of record that shows no clinically observed limitation in range of motion. X-rays in 2007 did show degenerative changes in the joint but with a full range of motion and involvement of only one major joint, a rating of 10 percent is not warranted under Diagnostic Codes 5003, 5010. 

Rather, the Board finds that the residuals of the injuries and surgeries are best rated as initially assigned by the RO under Diagnostic Code 5203 for malunion of the AC joint because of the clinical observation of a joint gap and X-ray evidence of a joint defect.  A higher rating under this Diagnostic Code is not warranted as there is no evidence of nonunion with or without loose movement.  

In reaching such determinations, the Board has considered, in light of DeLuca, supra, and Mitchell, supra, whether the Veteran meets the criteria for a rating in excess of 10 percent based on limitation of shoulder motion due to additional symptoms including pain, weakened movement, excess fatigability, lack of endurance, or incoordination; however, the evidence fails to show that such symptoms result in functional loss of left shoulder motion reaching a level that would warrant a rating in excess of 10 percent.  In this regard, on examination in March 2008, the examiner noted forward flexion and abduction from zero to 180 degrees and internal and external rotation of zero to 90 degrees with pain on motion.  There was additional weakness but no fatigue or additional loss of range of motion on repetition.  Moreover, as discussed previously, the Board accords less probative weight to the Veteran's contention that pain limits his range of arm motion to below the shoulder level.  Therefore, the Board finds that he is not entitled to a higher rating for limitation of arm motion, even in consideration of pain, weakened movement, excess fatigability, lack of endurance, or incoordination.  See DeLuca, supra; Mitchell, supra.

The Board also acknowledges the Veteran's physician's statement that the Veteran has crepitus, arthritis, and chronic left shoulder pain, radiating from the shoulder to the elbow from pressure on the brachial plexus.  Such symptomatology is contemplated in the Veteran's current 10 percent rating.  Moreover, while the physician indicated that there was pressure on the brachial plexus, he did not indicate that the Veteran's left shoulder surgery and/or disability resulted in neurological impairment.  Rather, such pressure results in radiating pain, which is specifically contemplated in the Veteran's current 10 percent rating.  Thus, a higher or separate rating based on such symptomatology is not warranted.

Left Lower Extremity Neuropathy

Partial paralysis of the internal saphenous nerve warrants a noncompensable rating if the symptoms and dysfunction are mild to moderate and a 10 percent rating if severe to complete.  38 C.F.R. § 4.124a, Diagnostic Code 8527.  

Service treatment records showed that surgeons in November 2000 obtained tissue for shoulder reconstruction from the Veteran's left hamstring.  In a June 2001 medical history questionnaire, the Veteran reported that the tissue was a tendon and that he experienced numbness in the left shin when running or walking long distances.  

VA outpatient treatment records from May 2007 to July 2007 are silent for any left lower leg symptoms. 

In a September 2007 statement, a fellow soldier noted that he observed that the Veteran experienced discomfort in his left leg when visiting the zoo or taking long walks.  

In March 2008, a VA examiner did not have access to the claims file but noted no relevant evidence in the Veteran's electronic medical records.  He accurately summarized the Veteran's history of injury and surgery from the Veteran who reported that sometime after the surgery he started experiencing numbness in the distal left lower extremity brought on by extended standing, walking, or running.  The symptoms resolved on rest and did not impose muscle weakness or interfere with other daily activities or his active lifestyle and work as a paramedic.  The Veteran reported that he did not receive treatment for the symptoms or use medication.  On examination, the examiner noted no neurologic abnormalities except for mildly reduced light touch, temperature, and pinprick sensations in the left distal lower extremity below the knee, an area supplied by the saphenous nerve.  The examiner diagnosed partial sensory impairment of the left saphenous nerve related to scarring following the surgery.  He described the overall level of disability as mild to moderate and unchanged since the surgery.  

In May 2008, the RO granted service connection and a noncompensable rating under Diagnostic Code 8527 for mild or moderate incomplete paralysis of the left saphenous nerve, effective the date of receipt of the claim for service connection in in October 2001.  

In a May 2008 notice of disagreement, the Veteran did not further describe his symptoms but noted that the neuropathy was caused by the surgery and now precluded him from running. 

In a May 2008 letter, the Veteran's private physician noted that the Veteran's leg pain, numbness, and tingling varied with exercise and extended standing.  He noted conservative treatment with muscle relaxants and pain management.  The physician did not suggest the need for electrodiagnostic tests or corrective surgery.  

In an April 2009 statement enclosed with a substantive appeal, the Veteran noted that he experiences numbness 90 percent of the time and a complete saphenous nerve block and a "pins and needles" pain 10 percent of the time.  The pain is distressful when it occurs on his 48 hour paramedic shifts.  

In November 2013, the Board remanded the claim to obtain VA outpatient treatment records since September 2007, clinical records from the private physician, and a contemporaneous VA examination.  The action and response was as noted above.  Again, the evidence of more severe symptoms and the opportunity for additional clinical evaluation including electrodiagnostic studies, if indicated, was not available because the Veteran did not appear for the examination.  

The Board finds that an initial compensable rating for neuropathy of the left saphenous nerve is not warranted at any time during the period of this appeal.  The Board concurs that the most appropriate rating criteria are that of Diagnostic Code 8527 because the examining physician determined that the Veteran's symptoms were associated with this specific nervous distribution.  The Board finds that the physician's evaluation of the symptoms as mild or moderate warrant probative weight as it recognizes the Veteran's discomfort on extended standing and walking and that the pain and numbness precludes running distances.  In this case, a compensable rating for severe or complete paralysis is not warranted.  Although the Veteran does avoid distance running, he is able to perform his duties on 48 hour shifts and accomplish daily activities such as driving an automobile and household chores.  

The Board finds that the Veteran's report of a complete saphenous nerve block is not competent or credible as he does not have the medical training or diagnostic tools to determine a complete nerve block and has never reported a loss of leg muscle or joint function but rather only sensations such as numbness and "pins and needles" pain.   Moreover, treatment for the disorder has been limited to pain management medications and techniques and not recommendations for corrective surgery.  

Other Considerations

The Board has considered whether staged ratings under Fenderson and Hart, supra, are appropriate for the Veteran's service-connected left shoulder and left leg disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has considered whether either claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder and left leg symptoms and functional loss in comparison to the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  The rating criteria contemplates the functional loss he experiences as a result of pain, repetitive use, and flare-ups, to include reduced range of motion.  In this regard, the Board considered the Veteran's inability to lift patients and run distances but also considered those functions that he can achieve including full time work as a paramedic and normal daily activities, notwithstanding the discomfort to need to occasionally receive assistance on the job.  The additional neurologic symptoms of the leg are likewise are contemplated in the designated criteria as such fully contemplates mild to moderate symptomatology, which includes the Veteran's complaints of numbness and tingling.  

Therefore, the Board need not proceed to consider the second factor, viz., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Even if the rating criteria were inadequate, the interference with his job is not marked as he remained employed in the position the entire period of the appeal and has only been prescribed medication for pain and not received physical therapy, hospitalization, or advice for further surgery.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record reflects that the Veteran is working full time as a paramedic.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for a rating in excess of 10 percent for his left shoulder disability or a compensable rating for his left leg disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial rating in excess of 10 percent for residuals, recurrent separation, left shoulder (non-dominant) status post reconstruction, is denied.  

An initial compensable rating for neuropathy, saphenous nerve, left lower extremity status post hamstring autograft, is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


